Citation Nr: 1514445	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  11-24 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable disability rating for residuals of a perforated tympanic membrane of the right ear.

2.  Entitlement to service connection for a disorder characterized by dizzy spells.

3.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from June 2001 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

With regard to the claims for a disorder characterized as dizzy spells and bilateral hearing loss, in September 2014 the Veteran submitted a timely Notice of Disagreement (NOD) in response to a September 2014 rating decision that denied the claims.  However, the Agency of Original Jurisdiction (AOJ) did not issue a Statement of the Case (SOC) and the claims must be remanded to the AOJ for this development.  38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). 

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case must consider the existence of the electronic record.

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for a misdiagnosed stomach disorder and a disorder involving the veins in the leg, claimed as the result of treatment at the Wilmington VA Medical Center (VAMC), have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  VBMS Entry June 29, 2012.  Therefore, the Board does not have jurisdiction over the claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

Additional development of the claims is required and the matter is REMANDED for the following action:

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim for a compensable rating for residuals of a perforated tympanic membrane of the right ear, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

In particular, request:

     * the private treatment records of Atlantic Medical 
     Imaging (see VBMS Entry September 22, 2014)

     * the full private treatment records Dr. N. D. of 
     Accent Head & Neck Group (see VBMS Entry June 
     4, 2010)

     * the results of the MRI scan of the brain ordered by 
     Coastal Physicians in May 2012 (VBMS Entry June 
     29, 2012, p. 15/22)




Upload these records in separate electronic files to VBMS.

2.  After all available records have been associated with the claims file/e-folder, the RO must then arrange for the Veteran to undergo VA examination to address the severity and complications of the service-connected perforated tympanic membrane of the right ear.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.
 
The examiner must be advised that the applicable Diagnostic Code (DC), DC 6211, affords only a noncompensable rating for perforation of the tympanic membrane.  In order to enable the Board to determine whether a higher rating may be possible under an alternative DC, the examiner must clearly identify all current residuals of the service-connected perforated tympanic membrane of the right ear and provide findings sufficient for rating purposes for each identified residual.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* the Veteran's reported symptoms of pain, dizziness, nausea, hearing loss, ringing in the ears, and ear ache.  See, e.g., VBMS Entries July 21, 2013; August 29, 2009

*  June 2010 finding of Dr. N. D. that the Veteran experienced another perforation of the tympanic membrane due to the in-service injury.  VBMS Entry June 29, 2012, p. 13/22; see also July 2010 VA examination report documenting post-service perforations.  VBMS Entry July 6, 2010.

* July 2010 VA examination report, which erroneously addressed the Veteran's eligibility for service connection for his perforated tympanic membrane of the right ear, rather than severity of the service-connected disability.  The examiner noted symptoms of eustachian tube dysfunction, hearing loss, tinnitus, vertigo, and gait imbalance.  VBMS Entry July 6, 2010.

* May 2012 private treatment record of Coastal Physicians & Surgeons, documenting an 8-year history of dizziness with vomiting, as well as tinnitus, headaches, and hearing loss.  VBMS Entry June 29, 2012, p. 1.

* June 2012 private treatment record of Jersey Shore Gastroenterology Associates indicating that the Veteran underwent a full gastrointestinal work-up which did not reveal a gastrointestinal-related cause for his symptoms.  Dr. L. stated, "because of this constellation of symptoms and past history, neurological and ENT evaluation is suggested in order to rule out other non-gastrointestinal sources of nausea and vomiting, since I have not as of yet identified a primary gastrointestinal source of [the Veteran's] complaints.  VBMS Entry June 29, 2012, p. 3.

* June 2014 VA examination report containing a diagnosis of tinnitus.  Bilateral hearing loss for VA purposes was not found.  VBMS Entry June 4, 2014.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 




THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3.  Issue the Veteran and his representative an SOC on the issues of entitlement to service connection for dizzy spells and whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  The Veteran must be advised that for the Board to have jurisdiction in this matter, he must file a timely substantive appeal responding to the SOC.  Should the Veteran or his representative submit a timely substantive appeal, the matter should be returned to the Board for appellate review.

4.  Thereafter, readjudicate the claim for a compensable rating for residuals of a perforated tympanic membrane of the right ear.  If the benefit sought is not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






